278 N.W.2d 57 (1979)
STATE of Minnesota, Respondent,
v.
Russell Howard LAMBERT, Jr., Appellant.
No. 48650.
Supreme Court of Minnesota.
March 16, 1979.
C. Paul Jones, Public Defender, Kathleen Kelly, Asst. Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., Thomas Fabel, Deputy Atty. Gen., St. Paul, James R. Korman, County Atty., Faribault, for respondent.
Considered and decided by the court without oral argument.
PER CURIAM.
Defendant was found guilty by a district court jury of a charge of aggravated robbery, Minn.St. 609.245, and was sentenced by the trial court to a limited maximum term of 5 years in prison. On this appeal from judgment of conviction defendant challenges the fairness of the identification procedures used and the legal sufficiency of the evidence of his guilt. We affirm.
The test which is used in cases in which there is a claim of identification tainted by allegedly suggestive identification procedures is that set forth and explicated in Neil v. Biggers, 409 U.S. 188, 93 S.Ct. 375, 34 L.Ed.2d 401 (1972), and Manson v. Brathwaite, 432 U.S. 98, 97 S.Ct. 2243, 53 L.Ed.2d 140 (1977). The focus of the test is the reliability of the identification, and all the relevant factors are considered (along with the suggestiveness of the procedures used) in determining whether there was a "very substantial likelihood of irreparable misidentification." Applying this test, we hold that the trial court did not err in admitting either the pretrial or the in-court identification testimony. Since the eyewitness identification testimony was properly admitted, there is no merit to defendant's contention that the identification evidence was legally insufficient.
Affirmed.